              Case 2:19-cr-00246-RAJ Document 37 Filed 01/06/21 Page 1 of 1




 1                                               THE HONORABLE RICHARD A. JONES
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                  )   No. CR19-246-RAJ
 8                                              )
                    Plaintiff,                  )
 9                                              )   ORDER GRANTING UNOPPOSED
               v.                               )   MOTION TO POSTPONE DATE TO
10                                              )   BEGIN SERVICE OF SENTENCE
     ILIGANOA THERESA LAUOFO,                   )
11                                              )
                    Defendant.                  )
12                                              )
13         THIS MATTER comes before the Court upon Defendant’s Unopposed Motion
14   to Postpone Date to Begin Service of Sentence (Dkt. # 36). Having considered the
15   motion, and the files and pleadings herein, and finding good cause,
16         IT IS NOW ORDERED that Defendant’s Motion (Dkt. # 36) is GRANTED.
17   The currently set date of January 20, 2021 for Ms. Lauofo to self-surrender to FDC
18   SeaTac is vacated, and Ms. Lauofo is ORDERED to surrender to her designated
19   institution to serve the sentence imposed by the Court’s Amended Judgment (Dkt. # 35)
20   on or before April 20, 2021.
21         DATED this 6th day of January, 2021.
22
23
                                                     A
24                                                   The Honorable Richard A. Jones
                                                     United States District Judge
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED MOTION TO                          1601 Fifth Avenue, Suite 700
       POSTPONE DATE TO BEGIN SERVICE OF SENTENCE                            Seattle, WA 98101
       (United States v. Lauofo, CR19-246-RAJ) - 1                              (206) 553-1100
